DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed October 11, 2021. Claims 1-20 are pending in this case.  Claims 1, 10, and 15 are currently amended.  Claims 3, 8, 11, 13, 16, and 19 were previously withdrawn, pursuant to a Requirement for Election/Restriction issued May 21, 2020. Accordingly, claims 1-2, 4-7, 9-10, 12, 14, 15, 17-18, and 20 are pending and under examination in this case.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021, has been entered.
 Remarks
Statements of intended use do not serve to distinguish from the prior art. MPEP 2103 I C
In this case, the claims recite multiple instances of intended use –
Claims 1, 10, and 15 – “that is to be secured”.
Claim 15 -  “wherein the cryptographic hash function preserves the structured format of the input sequence”.
Claim 2 – “the cryptographic hash function preserves the structured format of the input sequence”
Nonfunctional descriptive material does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
In this case, the claims recite multiple instances of nonfunctional descriptive material –
Claims 1, 10, and 15 – “wherein the output sequence is a secure representation of the data in the structured format”
Claims 4, 5, and 17 – “points comprises . . . and . . . points comprises . . .”
Claim 6 - “points comprises . . . “
Claims 7, 12, and 18 – “data . . . comprises . . .”

Response to Arguments
Applicant's arguments filed October 11, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1, 2, 10, and 15, as currently amended, that the claims do not recite intended use.  
Examiner respectfully disagrees. 
The said elements recite steps or action that may occur at some future time, but in fact do not occur within the language of the claims in their current version.
In claims 1, 10, and 15 – “that is to be secured”; in claim 15 -  “wherein the cryptographic hash function preserves the structured format of the input sequence”; in claim 2 – “the cryptographic hash function preserves the structured format of the input sequence”
Applicant argues, regarding claims 1, 4-7, 9-10, 12, 14-15, 17-18, and 20, that the claims do not recite nonfunctional descriptive material.
Examiner respectfully disagrees. 
The said elements recite language directed toward conveying meaning rather than towards establishing a functional relationship between recorded data (even if not specifically written/printed matter) and the computer.
Applicant argues, regarding claims 1-2, 4-7, 9-10, 12, 14, 15, 17-18, and 20, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Applicant specifically argues that the claimed invention is directed to specific improvements to the computer system operates, e.g., protecting computerized sensitive information, and points to page 2-3 of the Specification describing the technical problem and that the subject matter of these claims is limited to the use of computerized sensitive data systems and are specifically limited to addressing these issues existing solely in the realm of communications systems.
Examiner disagrees.  
The protection of sensitive or confidential information such as social security numbers or credit card numbers, as mentioned in par 1 and 54 of the Specification is a commercial or legal objective that far predates the Applications, as does the protection of healthcare information as in par 12.
Applicant further argues that the  independent claims are not directed to an abstract idea as the present claims contain subject matter that is not practical, or even possible, to perform in the mind “receiving an input sequence … generating, by applying a cryptographic hash functions …”
Examiner respectfully disagrees.  The generation of cryptographic functions and the encryption of data is capable of being performed mentally --- in this case a computer is generating such functions and encrypting data more quickly and in greater quantities --- i.e. quickly repeating over and over what can be dome mentally.
Applicant argues, regarding claims 1, 10, and 15, as currently amended, that nothing in the cited references teaches, discloses or suggests generating, by applying a cryptographic hash function to the input sequence a hashed sequence of characters comprising the characters from the first collection of Unicode code points.
Examiner respectfully disagrees.
Pauker discloses generating, by applying a cryptographic hash function to the input sequence a hashed sequence of characters. (par 11 “The processed and encoded data string is encrypted using a format-preserving block cipher. The format-preserving block cipher uses a subkey generation algorithm such as a subkey generation algorithm based on a cryptographic hash function”, also 63-66);
Schneider teaches that the characters comprise characters from a collection of Unicode code points. (abs, par 11 “The client computer 101 and server computer 103 share a key that enables the enciphering of stream-based Unicode characters at the server computer 103 and the deciphering of the stream-based Unicode characters at the client computer 101.”).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider in order to obtain a more widely useful security method.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-10, 12, 14, 15, 17-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-2, 4-7, and 9 are directed to a system comprising a processor and a memory, claims 10, 12, and 14, are directed to a method, and claims 15, 17-18, and 20 are directed to 
The claims recite encrypting data. Specifically, the claims recite receiving a set of characters, applying a hash function to the set of characters, outputting the hashed characters,  which is grouped within the “mathematical concepts” and “mental processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for receiving the information and encrypting the information, which is a process that deals with managing data. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a processor and a nontransitory storage medium, merely use a computer as a tool to perform an abstract idea. Specifically, the processor and the nontransitory storage medium perform the steps or functions of receiving a set of characters, generating, by applying a hash function to the set of characters, outputting the hashed characters. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a processor and a nontransitory storage medium to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of managing data. As discussed above, taking the claim elements separately, the processor and the nontransitory storage medium perform the steps or functions of receiving a set of characters, generating by applying a hash function to the set of characters, outputting the hashed characters. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2, 4-7, 9, 12, 14, 17-18, and 20 further describe the abstract idea of encrypting data according to a set of criteria. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Schneider et al (US 2011/0129086).
Regarding claim 1 –
Pauker discloses a system (abs) comprising: 
a processor (par 27); and
non-transitory storage medium storing instructions (par 28) executable on the processor to:
receive an input sequence of characters (par 32) , wherein the input sequence corresponds to data in a structured format that is to be secured (par 32-35);
generate by applying a cryptographic hash function to the input sequence a hashed sequence of characters (par 11, 63-66);

provides the output sequence to a service provider as the secure representation. (par 12, 63-66)
Pauker does not specifically teach that the characters comprise characters from a collection of Unicode code points.
Schneider teaches that the characters comprise characters from a collection of Unicode code points. (abs, par 11).
Pauker does not specifically teach that the characters comprise characters from a sub-collection of the first collection of Unicode code points.
Schneider teaches that the characters comprise characters from a sub-collection of the first collection of Unicode code points. (abs, par 11).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider in order to obtain a more widely useful security method.
Regarding claim 2 –
Pauker discloses wherein the cryptographic hash function preserves the structured format of the input sequence. (par 11)
Regarding claim 5 –
Schneider discloses that the first collection of Unicode code points comprises letters of the alphabet, and the sub-collection of the first collection of characters Unicode code points comprises a subset of the letters of the alphabet. (par 40).
Regarding claim 6 –
Schneider discloses that the first collection of Unicode code points comprises alphanumeric characters. (par 40).
Regarding claims 7 and 18 -
Pauker discloses that the data in the structured format comprises a credit card number, a social security number, a proper name, a date of birth, an insurance policy number, an account password, or a security pin. (par 29)
Regarding claim 15 –
Pauker discloses a system(abs) comprising: 
a processor (par 27); and
non-transitory storage medium storing instructions (par 28) executable on the processor to:
receive an input sequence of characters (par 32) , wherein the input sequence corresponds to data in a structured format that is to be secured (par 32-35);
generate by applying a cryptographic hash function to the input sequence a hashed sequence of characters (par 11, 63-66) wherein the cryptographic hash function preserves the structured format of the input sequence; (par 11)
transform the hashed sequence to an output sequence of characters, wherein the output sequence is a secure representation of the data in the structured format (par 12, 63-66); and
provide the output sequence to a service provider as the secure representation. (par 12, 63-66)
Pauker does not specifically teach that the characters comprise characters from a collection of Unicode code points.
Schneider teaches that the characters comprise characters from a collection of Unicode code points. (abs, par 11).
Pauker does not specifically teach that the characters comprise characters from a sub-collection of the first collection of Unicode code points.
Schneider teaches that the  characters comprise characters from a sub-collection of the first collection of Unicode code points. (abs, par 11).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider in order to obtain a more widely useful security method.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Schneider et al (US 2011/0129086) and further in view of Hack (US 2008/0065709).
Pauker in view of Schneider discloses as above.
Regarding claims 4 and 17 –
Schneider teaches collection of Unicode code points. (par 11, abs).
Hack teaches conversion of radix-n characters to radix-m characters, wherein m is less than n. (par 31).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider with Hack in order to obtain greater transaction security.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Schneider et al (US 2011/0129086) and further in view of Petersen et al (US 2004/0086117).
Pauker and Schneider disclose as above.
Regarding claims 9 and 20 - 
Petersen discloses wherein the hash function is a modified FF1 algorithm based on a Feistel network. (par 380).
It would be obvious to one of ordinary skill in the art to combine Pauker and Schneider with Petersen in order to obtain greater transaction security.
Claims 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Hack (US 2008/0065709).
Regarding claim 10 –
Pauker teaches receiving an input sequence of characters (par 32)  , wherein the input sequence corresponds to data in a structured format that is to be secured (par 32-35);
generating by applying a cryptographic hash function to the input sequence a hashed sequence of characters (par 11, 63-66), wherein the cryptographic hash function preserves the structured format of the input sequence, (par 11)
transforming the hashed sequence to an output sequence and wherein the output sequence is a secure representation of the data in the structured format; (par 12, 63-66); and
providing the output sequence to a service provider as the secure representation. (par 12, 63-66)
Pauker does not specifically disclose conversion of radix-n characters to radix-m characters, wherein m is less than n.
Hack teaches conversion of radix-n characters to radix-m characters, wherein m is less than n. (fig 12par 31).
It would be obvious to one of ordinary skill in the art to combine Pauker with Hack in order to obtain greater transaction security.
Regarding claim 12 -
Pauker discloses that the data in the structured format comprises a credit card number, a social security number, a proper name, a date of birth, an insurance policy number, an account password, or a security pin. (par 29)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pauker et al (US 2010/0074441) in view of Hack (US 2008/0065709) and further in view of Petersen et al (US 2004/0086117).
Pauker and Hack disclose as above.
Regarding claim 14 - 
Petersen discloses wherein the hash function is a modified FF1 algorithm based on a Feistel network. (par 380).
It would be obvious to one of ordinary skill in the art to combine Pauker and Hack with Petersen in order to obtain greater transaction security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.O.S/               
Examiner, Art Unit 3685